COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Ysleta Independent School District,           §              No. 08-18-00115-CV

                       Appellant,               §                Appeal from the

  v.                                            §               243rd District Court

  Alfonso Guzman                                §            of El Paso County, Texas

                       Appellee.                §              (TC# 2017DCV1412)

                                                §

                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until March 21, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John P. Mobbs, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before March 21, 2019.


              IT IS SO ORDERED this 4th day of February, 2019.


                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.